   Case 18-33967-bjh11 Doc 2199 Filed 11/15/19                     Entered 11/15/19 11:47:19              Page 1 of 12




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed November 14, 2019
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                            §
     In re:                                                 §      Chapter 11
                                                            §
     Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                            §
                               Debtors.                     §      (Jointly Administered)
                                                            §

                        ORDER (I) APPROVING ENTRY INTO FINANCING
                     TERM SHEET, (II) AUTHORIZING PAYMENT OF RELATED
                         FEES, AND (III) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the Debtors for entry of an order (i) approving the

     Debtors entry into the Term Sheet, (ii) authorizing payment of the OldCo Facility Fees, and (iii)

     granting related relief; and the Court having jurisdiction over this matter pursuant to 28 U.S.C.

     157 and §§ 1334(b); and the Court having found that this matter is a core proceeding pursuant to

     28 U.S.C. § 157(b)(2), and that the Debtors consent to entry of a final order under Article III of

     1
        The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
     Suite 1100, Dallas, Texas 75201.
     2
       Capitalized Terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


     71162971.1
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19               Entered 11/15/19 11:47:19   Page 2 of 12



 the United States Constitution; and the Court having found that venue of this proceeding and the

 Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

 determined that the relief requested in the Motion is in the best interests of the Debtors, their

 estates, their creditors, and other parties in interest; and it appearing that proper and adequate

 notice of the Motion has been given, under the circumstances, and that no other or further notice

 is necessary; and upon the record herein; and after due deliberation thereon; and good and

 sufficient cause appearing therefore, it is hereby

          IT IS ORDERED, ADJUDGED AND DECREED THAT:

          1.    The Motion is GRANTED as set forth herein.

          2.    The Debtors are authorized to enter into and perform under the Term Sheet.

          3.    The Debtors are authorized to negotiate, prepare, execute, and deliver all

 documents and take such other action as may be necessary or appropriate to implement,

 effectuate, and fully perform their obligations as and when they are incurred and come due under

 the Term Sheet, including the payment of the OldCo Facility Fees including the reimbursement

 of MidCap for its reasonable and documented out-of-pocket fees and expenses.

          4.    The fees, expenses, and indemnities associated with the Term Sheet, including the

 OldCo Facility Fees, are actual, necessary costs and expenses of preserving the Debtors’ estates

 and shall be treated as allowed administrative expenses of the Debtors under Bankruptcy Code

 section 503(b)(1) and 507(a)(2), whether or not the OldCo Facility is entered into or funded,

 subject in all respects to paragraph 7 herein.

          5.    The automatic stay of section 362 of the Bankruptcy Code is hereby modified to

 the extent necessary to enable MidCap to perform under the Term Sheet.




                                                      2
 71162971.1
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19             Entered 11/15/19 11:47:19      Page 3 of 12



          6.       The Debtors and all applicable parties shall abide by all U.S. Department of

 Housing and Urban Development (“HUD”) statutes, regulations, rules, policies, procedures,

 handbooks, and HUD regulatory agreements in effectuating, implementing, and performing

 obligations under the Term Sheet and the OldCo Facility, including, without limitation, the

 negotiation and entry into intercreditor agreements among MidCap, the Debtors, and various

 HUD insured lenders.

          7.       Notwithstanding anything to the contrary contained herein, any payment

 authorized to be made under this Order shall only be made to the extent provided for and subject

 to the budget (the “Budget”) attached to the Order Approving Stipulation Authorizing and

 Consenting to Use of Cash Collateral Pursuant to a Revised Budget [Docket No. 1947] and any

 subsequent orders or budgets relating thereto.

          8.       The terms and provisions of this Order shall be binding in all respects upon all

 parties in these Chapter 11 Cases, the Debtors, their estates, and all successors and assigns

 thereof, including any chapter 7 trustee or chapter 11 trustee appointed in any of the Chapter 11

 Cases after conversion of any of these cases to cases under chapter 7 of the Bankruptcy Code.

          9.       Notwithstanding the possible applicability of Bankruptcy Rules 6004(h) or

 otherwise, the terms and conditions of this Order shall be immediately effective and enforceable

 upon its entry.

          10.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order in Accordance with the Motion.

          11.      This Court shall retain jurisdiction over any and all matters arising from the

 interpretation, implementation, or enforcement of this Order.

                                       # # # End of Order # # #



                                                   3
 71162971.1
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19         Entered 11/15/19 11:47:19   Page 4 of 12



 Order submitted by:

 POLSINELLI PC

 /s/     Trey A. Monsour
 Trey A. Monsour
 State Bar No. 14277200
 Polsinelli PC
 2950 N. Harwood, Suite 2100
 Dallas, Texas 75201
 Telephone: (214) 397-0030
 Facsimile: (214) 397-0033
 tmonsour@polsinelli.com

 -and-

 Jeremy R. Johnson (Admitted Pro Hac Vice)
 Stephen J. Astringer (Admitted Pro Hac Vice)
 600 3rd Avenue, 42nd Floor
 New York, New York 10016
 Telephone: (212) 684-0199
 Facsimile: (212) 684-0197
 jeremy.johnson@polsinelli.com
 sastringer@polsinelli.com

 Counsel to the Debtors and Debtors in
 Possession




                                                4
 71162971.1
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19   Entered 11/15/19 11:47:19   Page 5 of 12



                                     Exhibit B

                              OldCo Facility Term Sheet




 71162971.1
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19                Entered 11/15/19 11:47:19            Page 6 of 12



                                                                    William Rubenstein
                                                                    Managing Director

                                                                    MidCap Financial Services, LLC
                                                                    100 South Wacker Drive, Suite 220
                                                                    Chicago, IL 60606
                                                                    312.234.0298
                                                                    brubenstein@midcapfinancial.com


                                                                    1999 Avenue of the Stars, Suite 2040
                                                                    Los Angeles, CA 90067
                                                                    310.286.2929




 October 4, 2019

 Brady Stern
 Hammond Hanlon Camp LLC

 Re: Credit Facility for certain / remaining Senior Care Centers assets

 Dear Mr. Stern,

 We are pleased to advise you that MidCap Financial Services, LLC (“MidCap Financial Services”), as
 servicer for MidCap Financial Trust or a to-be-determined affiliate (“MidCap Financial Funding”), will
 evaluate a $12.0 million master senior credit facility (the “Revolver” or “Facility”) under the terms and
 conditions set forth below with Senior Care Centers (“Borrower”). The Facility shall be used to refinance
 Borrower’s existing indebtedness and to provide for Borrower's ongoing working capital requirements.

 Please note that the terms and conditions set forth below are for discussion purposes only and do not imply
 in any way a commitment by any entity to approve or enter into a funding arrangement. This is a non-
 binding term sheet; provided, however, that Borrower agrees to be bound by the provisions of this term
 sheet relating to confidentiality, exclusivity and expense reimbursement. Funding under this proposal will
 only be made by MidCap Financial Funding and JMB Capital Partners Lending, LLC upon legal
 documentation and credit approval by MidCap Financial Funding and JMB Capital Partners Lending, LLC
 and its designated advisors, and all terms set forth herein are subject to such approvals and due diligence
 review.

  General
  Borrower:                    Senior Care Centers, its wholly-owned subsidiaries, its affiliates and Senior
                               Care Centers Management teams to be formed New Co. acquirer of certain
                               Senior Care Centers assets.

  Administrative Agent:        MidCap Financial Funding

  Servicer:                    MidCap Financial Services
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19              Entered 11/15/19 11:47:19           Page 7 of 12
                                                                                          October 4, 2019
                                                                                              Page 2 of 7
  Terms and Conditions – Revolving Line of Credit
  Lenders:                 MidCap Financial Funding, JMB Capital Partners Lending, LLC and such
                           other banks and financial institutions as may be arranged by MidCap
                           Financial Funding. Lenders shall have the right to bifurcate the Facility into
                           a non-pari passu structure.

  Commitment Amount:          The maximum loan amount under the Revolver (the “Commitment
                              Amount”) shall be $12.0 million. The amount available to Borrower under
                              the Revolver at any one time shall be based upon the Availability (as
                              described below). The Commitment Amount shall amortize monthly
                              according to a schedule to be discussed and mutually agreed upon.

  Availability:               Availability under the Revolver shall be an amount equal to 80% of the Net
                              Collectable Value (defined below) of Borrower’s accounts receivable due
                              from eligible third-party payors (Medicare, Medicaid, commercial
                              insurance and other payors) up to 180 days from date of service.

                              The Net Collectable Value of Borrower’s accounts receivable is the amount
                              Borrower bills such payors less bad debt, contractual allowances and other
                              standard ineligibles, net of customary reserves, which shall be determined
                              by Administrative Agent based on its due diligence. Accounts Receivable
                              related to the formerly operated assets (e.g. Sabra-owned) Change of
                              Ownership (“CHOW”) process in the State of Texas will be specifically
                              discussed, evaluated and mutually agreed as to how they will be accounted
                              for in the determination of Net Collectable Value.
  Minimum Balance:            Borrower shall maintain a minimum drawn balance under the Revolver of
                              no less than $1.0 million for the first 12 months.

  Term:                       12-18 months, to be discussed and mutually agreed upon.

  Interest and Fees:          Interest on the outstanding balance of the Revolver shall be payable monthly
                              in arrears at an annual rate of reserve-adjusted, 30-day LIBOR (subject to a
                              1.00% floor) plus 1275 basis points, reset monthly. Interest shall be
                              calculated on the basis of the actual number of days elapsed in a 360-day
                              year. Collections of cash by Lenders under the Revolver shall be credited
                              to Borrower’s obligations thereunder on a daily basis, subject to seven
                              business clearance days.
                              Borrower shall pay Administrative Agent a collateral management fee of
                              0.10% per month on the outstanding balance of the Revolver. The collateral
                              management fee shall be payable monthly in arrears.
                              Borrower shall pay Lenders an unused line fee equal to 0.50% per annum
                              of the average unused portion of the Revolver. The unused line fee shall be
                              payable monthly in arrears.
                              Borrower shall pay Lenders a fully earned, non-refundable origination fee
                              of 3.0% of the Commitment Amount, due and payable in full upon the
                              funding of the initial loans under the Facility.

                              Borrower shall pay Lenders a fully earned, non-refundable exit fee of 3.0%
                              of the Commitment Amount, due and payable in full upon the payoff or
                              completion of the Term of the Facility, and upon any amounts paid prior to
                              maturity at the time of repayment.
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19               Entered 11/15/19 11:47:19           Page 8 of 12
                                                                                           October 4, 2019
                                                                                               Page 3 of 7


  General Terms and Conditions
  Security:               The Facility shall be secured by a perfected first priority security interest in
                          all of Borrower’s existing and future accounts receivable and accounts
                          receivable-related items, all securities evidencing ownership interest in
                          Borrower and its subsidiaries and joint ventures, all other assets of Borrower
                          and a second lien on all assets of Senior Care Centers Management teams
                          to be formed New Co. which is acquiring certain Senior Care Centers
                          existing assets.

  Financial Covenants:        Borrower shall maintain a minimum fixed charge coverage ratio of 1.1 to
                              1.0. Fixed charge coverage ratio shall be calculated as follows:

                                (EBITDA- unfinanced capital expenditures) / (principal payments + cash
                                                      interest + cash taxes)


  Other Terms:                Borrower shall maintain and pay for a depository account (the “Lock Box
                              Account”) subject to a control agreement satisfactory to Administrative
                              Agent, into which Borrower’s cash collections shall be remitted and swept
                              to Administrative Agent on a daily basis for application to the Revolver loan
                              balance.

                              Administrative Agent shall perform periodic field audits on Borrower’s
                              books and records and collateral-related information.

  Loan Documents:             Borrower shall execute and deliver to Administrative Agent such loan and
                              security agreements, instruments, documents, certificates, and assurances as
                              are reasonable and customary for similar loans, and as Administrative Agent
                              may reasonably require in connection with the closing of the Facility. Such
                              loan document shall provide, among other things, that Lender shall have the
                              right to assign the Facility in whole or in part, at its discretion.

                              Administrative Agent shall receive an opinion from Borrower’s counsel
                              satisfactory to Administrative Agent.

  Other Conditions:           Customary for loans of this type and those additional deemed appropriate
                              by Administrative Agent for this transaction, including the following:

                                  a. Completion of Administrative Agent’s business, legal, and
                                     collateral due diligence, including but not limited to, a collateral
                                     audit and review of Borrower’s books and records, the results of
                                     which are satisfactory to Administrative Agent;

                                  b. Administrative Agent’s review of Borrower’s material agreements;

                                  c. UCC, tax lien, and litigation searches, the results of which are
                                     satisfactory to Administrative Agent;
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19                Entered 11/15/19 11:47:19           Page 9 of 12
                                                                                            October 4, 2019
                                                                                                Page 4 of 7
                                   d. customary individual background checks, the results of which are
                                      satisfactory to Administrative Agent;

                                   e. review of Borrower’s business plan, including review of existing
                                      leases with landlords, the results of which are satisfactory to
                                      Administrative Agent;

                                   f.   minimum availability under the Revolver plus unrestricted cash and
                                        cash equivalents of Borrower at closing, after giving effect to the
                                        initial use of proceeds, at a level satisfactory to Administrative
                                        Agent based upon Borrower’s business plan; and

                                   g. Credit balances, cost report liabilities and all other liabilities to
                                      government agencies shall be no greater than $TBD.



  Right of First Refusal for   Administrative Agent shall have the exclusive right but not the requirement
  future Revolvers:            to provide Revolver financing for future Borrowers of these skilled nursing
                               home assets.

  Facility Costs:              All reasonable costs associated with the Facility, including, but not limited
                               to Administrative Agent’s out-of-pocket expenses associated with the
                               transaction, professional fees, recording fees, search fees, and filing fees
                               will be paid by Borrower regardless of whether the transaction closes.




  Governing Law/Waiver         This term sheet and the loan documents shall be governed by and construed
  of Jury Trial:               in accordance with the laws of the State of Maryland. Each of the parties
                               hereto waives all right to trial by jury in any action, proceeding or
                               counterclaim (whether based upon contract, tort or otherwise) related to or
                               arising out of the Loan or the other transactions contemplated hereby, or the
                               performance by us or any of our affiliates of the services contemplated
                               hereby.

  Exclusivity:                 Borrower understands that MidCap Financial Services will invest
                               significant resources into making financial, legal and collateral
                               investigations and determinations, and will incur opportunity costs in
                               pursuing such investigations and determinations for this Facility.
                               Accordingly, Borrower agrees that, during the “Feasibility Period” defined
                               below, Borrower and its principals and affiliates will (a) not close any loan
                               or extend or refinance any existing financing for any entity listed herein as
                               Borrower, or sign a term sheet with or otherwise engage another lender for
                               such purpose, (b) negotiate exclusively with MidCap Financial Services
                               regarding any financing, the purpose of which is substantially the same as
                               that of the proposed Facility, to allow MidCap Financial Services to prepare
                               a submission of such financing through MidCap Financial Funding’s credit
                               process, and (c) act in good faith and with reasonable diligence and dispatch
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19                 Entered 11/15/19 11:47:19            Page 10 of 12
                                                                                               October 4, 2019
                                                                                                   Page 5 of 7
                                to provide all requested access, information, and documentation to allow
                                MidCap Financial Services to complete diligence of the proposed Facility
                                and recommend submission of the Facility through MidCap Financial
                                Funding’s credit process. If Borrower fails to comply with the requirements
                                of the preceding sentence, then Borrower shall pay to MidCap Financing
                                Funding, on demand, liquidated damages equal to 1.0% of the Commitment
                                Amount, such payment to be in addition to any deposit(s) paid to MidCap
                                Financial Services or MidCap Financial Funding and any other
                                reimbursement obligations of the Borrower hereunder. The “Feasibility
                                Period” means the period commencing as of the date hereof and continuing
                                until the earlier of (a) the closing of the Facility, (b) Borrower’s receipt of
                                notice from MidCap Financial Services that it has discontinued review of
                                the transaction, or (c) 45 days from the date hereof (which 45-day period
                                will automatically be extended for another 45 days if Agent obtains, within
                                45 days of the date hereof, credit committee approval for the credit facility
                                substantially in accordance with the terms described herein). Borrower
                                agrees that such liquidated damages are a reasonable approximation of the
                                damages that will be sustained by reason of Borrower’s breach of its
                                agreements in this paragraph.

  MidCap Financial Funding may terminate its review of the Facility at any time in its sole discretion.
  Closing of the loan is subject to further due diligence and underwriting, continuing satisfaction with the
  financial and business conditions of the Borrower and its principals, and receipt of documentation and
  assurances satisfactory to MidCap Financial Funding and its legal counsel. This term sheet does not purport
  to specify all of the terms, conditions, representations and warranties, covenants and other provisions that
  will be contained in the final Financing Documents for the Facility between Borrower and MidCap
  Financial Funding. The Facility shall be subject to such other terms, covenants and conditions as may be
  deemed appropriate.

  This term sheet is being delivered in reliance that all information provided to Administrative Agent is and
  will be accurate and complete. The contents of this term sheet may not be shared with any third party
  without prior written consent, except for management and regulatory bodies on a need-to-know basis. All
  persons who are informed of the contents of this term sheet also need to be informed that such contents are
  confidential and cannot be disclosed without Administrative Agent’s prior written consent.

  This term sheet supersedes all previous discussions, communications and proposals relating in any way to
  the Facility and shall expire if not executed by Borrower and returned to MidCap Financial Services by
  5:00pm EST on October 8, 2019.

  MidCap Financial Services, on behalf of MidCap Financial Funding, hereby notifies Borrower that pursuant
  to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001)
  (the “Act”) and normal policies and practices, MidCap Financial Services is required, on behalf of MidCap
  Financial Funding, to obtain, verify and record certain information and documentation that identifies each
  Borrower, which information includes the name and address of each Borrower and such other information
  that will allow MidCap Financial Funding to identify each Borrower in accordance with the Act.
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19                Entered 11/15/19 11:47:19          Page 11 of 12
                                                                                            October 4, 2019
                                                                                                Page 6 of 7
  If you would like MidCap Financial Services to continue reviewing your loan request, please evidence your
  agreement with the forgoing by accepting this proposal on the space set forth below, and returning it to my
  attention. Please also wire the good faith deposit to the following:


                     Bank Name and Address:         SunTrust Bank
                                                    25 Park Place
                                                    Atlanta, GA 30303
                     ABA/Routing Number:            061000104

                     Swift Code:                    SNTRUS3A

                     Account Name and Address:      MIDCAP FINANCIAL TRUST
                                                    7255 Woodmont Avenue
                                                    Suite 200
                                                    Bethesda, MD 20814
                     ACCT:                          1000248054172

                     ATTN:                          Senior Care Centers Remaining
                                                    Assets

  Upon receipt, we will immediately begin due diligence, MidCap Financial Funding’s credit process and
  legal documentation. We appreciate the opportunity to furnish this proposal to you. If you have any
  questions, please do not hesitate to call.

  Sincerely,



  MidCap Financial Services, LLC
  William Rubenstein
  Managing Director



  JMB Capital Partners Lending, LLC
  Vikas Tandon
  Chief Investment Officer
Case 18-33967-bjh11 Doc 2199 Filed 11/15/19   Entered 11/15/19 11:47:19    Page 12 of 12
                                                                          October 4, 2019
                                                                              Page 7 of 7
   Agreed and accepted this   day of      , 2019.




   SENIOR CARE CENTERS
   By:
   Name:
   Title:
